BLD-228                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-1877
                                     ___________

                                ANDREW FULLMAN,
                                             Appellant

                                          v.

               POSTMASTER GENERAL OF THE UNITED STATES;
                 UNITED STATES POSTAL SERVICE, AGENCY
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 05-cv-1352)
                    District Judge: Honorable Eduardo C. Robreno
                     ____________________________________

                    Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6(a)
                                    June 24, 2010

           Before: RENDELL, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: August 2, 2010)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Andrew Fullman, proceeding pro se, appeals two orders of the District Court

denying several post-judgment motions related to his employment discrimination case.
For the reasons set forth below, we will summarily affirm. See I.O.P. 10.6.

                                               I.

       The Postal Service terminated Fullman for failing to disclose, as required by his

employment application, that he was previously employed by the Postal Service, and had

been terminated in 1989 for filing a false worker’s compensation claim. In 2005, Fullman

filed a filed a complaint in the District Court alleging that the appellee, inter alia,

discriminated against him based on his race, color, and sex, and engaged in retaliatory

discharge in violation of Title VII. The District Court granted summary judgment in

favor of the appellee, and we affirmed.

       In February 2010, Fullman filed a motion for reconsideration essentially requesting

re-adjudication of his employment related claims by offering “newly discovered

evidence” of fraud upon the court.1 The District Court treated it as a motion pursuant to

Federal Rule of Civil Procedure 59(e), or alternatively, a motion pursuant to Federal Rule

of Civil Procedure 60(b)(2) and denied it as untimely. In March 2010, Fullman filed an

“amended” post-judgment motion for reconsideration as well as a motion for

disqualification of the District Court Judge. The District Court again denied the

reconsideration motion as untimely and denied the motion for disqualification on the

merits. This appeal followed.



   1
    The motion raises issues identical to the those Fullman raised in a separate complaint
which the District Court dismissed pursuant 28 U.S.C. § 1915(e), and is before this Court
on appeal. See Fullman v. Potter, Civ. No. 10-1256.

                                               2
                                          II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and review the

District Court’s orders denying Fullman’s motions for reconsideration, as well as his

motion for disqualification, for abuse of discretion. See Koshatka v. Phila. Newspapers,

Inc., 762 F.2d 329, 333 (3d Cir. 1985); In re Kensington Int’l Ltd., 368 F.3d 289, 300-01

(3d Cir. 2004).

       The District Court did not abuse its discretion in denying Fullman’s post-judgment

motions for reconsideration. We agree that the motions were untimely under Rule 59(e)

because they were filed more than twenty-eight days after the entry of the order granting

summary judgment, see Fed. R. Civ. P. 59(e), and untimely under Rule 60(b) because

they were filed “more than a year after entry of judgment or order or the date of the

proceeding.” See Fed. R. Civ. P. 60(c)(1). We further conclude that the District Court

did not abuse its discretion in denying Fullman’s motion for disqualification as the motion

states no conceivable basis for disqualification. See Liteky v. United States, 510 U.S.
540, 555 (1994).

       As Fullman’s appeal presents no substantial question, we will summarily affirm.

See Third Cir. LAR 27.4; I.O.P. 10.6.




                                                3